DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/21 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-28, 33, 35, 37-40, 43-44, 48, 50, 52 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (WO2012/080936) in view of Gueret (US2009/0032046).
Regarding claim 20, Gueret ‘936 discloses an applicator (2) for applying a cosmetic, makeup or care, product (P) to human keratin fibres, comprising a stem (7) having a proximal end and a distal end and, an applicator member (8) disposed at the distal end of the stem, having a core (10) that extends along a longitudinal axis (X), and application elements (18) that are carried by the core and are disposed all around the later in a plurality of longitudinal rows (refer to Figures 1-4, 11-12, 14, 18a-18d), wherein the stem has a rectilinear portion that extends along a rectilinear longitudinal axis (refer to Figures 1, and 12-14 which show a stem extending essentially along a straight line), wherein the distal end of the core is off-centre with respect to the proximal end of the stem (refer to Figures 13 and 13a which show the distal end of the core being offset with respect to the proximal portion of the stem), wherein the longitudinal axis of the core is curvilinear (X, as best shown in Figures 13 and 13a), the applicator member having a domed part (top convex surface of applicator member, 8, as best shown in Figures 13 and 13a).  Refer to figures 1-18d.  Gueret ‘936 does not disclose a stem having a curved portion that extends along a curvilinear longitudinal axis and thus does not disclose the distance between the longitudinal axis of the rectilinear portion of the stem and the longitudinal axis of the curved portion of the stem, measured perpendicularly to said longitudinal axis of the rectilinear portion of the stem, increases in the direction of the distal end of the stem, along at least a part of the length of the curved portion, wherein the distance between the longitudinal axis of the core and the 

    PNG
    media_image1.png
    342
    736
    media_image1.png
    Greyscale


	
Regarding claims 21 and 40, the combination of Gueret ‘936 and Gueret ‘046 discloses the applicator according to claim 20, as applied above.  Per the modification addressed in claim 20, the curved portion of Gueret ‘936’s stem was incorporated into the rectilinear stem of Gueret ‘046, wherein Gueret ‘936 discloses that the curved portion of the stem may “be in the lower part of the stem…For example…in the lower half, even the lower third or the lower fourth of the stem” (refer to Gueret ‘046 Paragraph [0032]).  Thus, the combination of Gueret ‘936 and Gueret ‘046 disclose that the curvilinear portion of the stem occupies only a fraction of the total length of the stem, such as a quarter of the length or a third of the length of the stem.  Thus, the rectilinear portion of the stem comprises the remaining length of the stem and therefore the rectilinear portion of the stem extends along at least half the length or at least two thirds 
Regarding claim 22, the combination of Gueret ‘936 and Gueret ‘046 provide the applicator according to claim 20, as applied above.  The combination does not thus far explicitly disclose that the cross section of the curved portion of the stem narrows, along at least a part of the length thereof, in the direction of the distal end of the stem; however, Gueret ‘936 discloses that the cross section of the stem is circular, but may also have a different shape (refer to Gueret ‘936 Page 20, lines 8-9).
Per the modification addressed in claim 20, the curved portion of the stem as taught by Gueret ‘046 was incorporated into the applicator of Gueret ‘936.  The curved portion of Gueret ‘046’s stem as best shown in Gueret ‘046 Figure 27 is depicted as having a constant radius of curvature.  Thus, the combination discloses that the curved portion of the stem extends along an arc of a circle having a constant radius of curvature.
Regarding claim 23, the combination of Gueret ‘936 and Gueret ‘056 provide the applicator according to claim 20, as applied above.  The combination thus far does not explicitly disclose that the cross section of the curved portion of the stem narrows, along at least a part of the length thereof, in the direction of the distal end of the stem.  The combination does however disclose that the cross-section of the stem is shown as circular, however the stem may have a differing cross section and still be within the scope of the invention (refer to Gueret ‘936, Page 20, lines 8-9).  Gueret ‘046 discloses however, that it is well-known to provide a stem having a narrowing along a portion of its cross-section as best shown in Figures 8-9, 11, 13-14, and 16-19.  While the embodiment of Gueret ‘046 comprising the curvilinear portion of stem that’s been relied 
Regarding claim 24, the combination of Gueret ‘936 and Gueret ‘056 provide the applicator according to claim 20, as applied above.  Per the modification addressed in claim 20, the curved portion of the stem as taught by Gueret ‘056 was incorporated into the applicator of Gueret ‘936 such that the curved portion of the stem joins the rectilinear portion of the stem to a proximal end of the core.  The greatest distance between the curved portion of the stem (20) occurs at the connection of the stem to the core, refer to annotated and modified Figure below.  Thus, the combination provides the 

    PNG
    media_image2.png
    298
    679
    media_image2.png
    Greyscale

Regarding claim 25, the combination of Gueret ‘936 and Gueret ‘046 provide the applicator according to claim 20, as applied above.  The combination does not explicitly disclose wherein the distance between the longitudinal axis of the core and the longitudinal axis of the rectilinear portion of the stem passes through a minimum between one third and two thirds of the length of the core.  The minimum occurs at a distance spaced apart from the distal end of the core (refer to annotated and modified Figure provided in the rejection to claim 20); however, the minimum does not appear to occur at one third and two thirds from the end.  Gueret ‘936 discloses that the size of the core may be modified (a length of the row of teeth may be between 10 and 45mm, refer to Page 18, lines 11-12; and further that the row of teeth may occupy only a portion of the length of the core, for example between ¼ and ¾ of the length of the core, refer to Page 6 line 30 through Page 7, line 3) as a matter of design choice.  Providing a core having a length longer than that shown in the modified and annotated Figure 
Regarding claims 27 and 51, the combination of Gueret ‘936 and Gueret ‘046 provide the applicator according to claim 20, as applied above.  The combination does not explicitly disclose wherein the ratio of the difference in absolute value between the radius of curvature of the curved portion of the stem and that of the core to the radius of curvature of the curved portion of the stem is between 0.1 and 3 or between 0.2 and 1.6.  The radius of curvatures are not explicitly stated, however, a circle drawn through the drawings clearly depict the radius of curvature of the stem being smaller than that of the applicator.  Graphically, the curvature of the core of the applicator measures roughly 1.75 times that of the curvature of the stem.  Considering a radius of curvature then of 1/1 for the stem and a radius of curvature of 1/1.75 for the core, the absolute value of the difference of the two radius of curvatures is approximately 0.57.  The ratio of that difference to the radius of curvature of the stem is approximately 0.57 (0.57/1), which is within the claimed range of 0.1 and 3 or between 0.2 and 1.6.  Gueret further discloses that the applicator is amenable to a variety of modifications such as the core being 
Regarding claim 29, the combination of Gueret ‘936 and Gueret ‘056 provides the applicator according to claim 20, as applied above.  Per the modification, the curved portion of Gueret ‘056’s application was incorporated into the applicator of Gueret ‘936, as illustrated in the modified Figure provided in the rejection to claim 20, above, wherein the core extends across both sides of the rectilinear portion of the longitudinal axis of the stem.  Thus, the combination provides the core extending on the same side of the longitudinal axis of the rectilinear portion of the stem as the distal end of the stem.
Regarding claim 33, the combination of Gueret ‘936 and Gueret ‘056 provide the applicator according to claim 20, as applied above.  Gueret further discloses wherein the core has three faces (Figures 9b-9d), a first face carrying at least one longitudinal 
Regarding claim 35 and 48, the combination of Gueret ‘936 and Gueret ‘056 provide the applicator according to claim 20, as applied above.  Gueret ‘936 further discloses wherein the first face (the entire surface of the application element) of the core (10) carries a longitudinal row of application elements (18) in the form of blades (Figures 10-10j where any of these shapes can be considered blades), wherein each blade extends transversely to the longitudinal axis of the core (Figures 1, 3c, 3e, 4, 11-12, 14, 18a-18d).
Regarding claim 37, the claimed phrase “moulded” is being treated as a product by process limitation; that is the applicator member is formed using a moulding process.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to the applicant to show an unobvious difference.  MPEP 2113.  The combination of Gueret ‘936 and Gueret ‘056 provide the 
Regarding claims 38 and 52, the combination of Gueret ‘936 and Gueret ‘056 provide the applicator according to claim 20, as applied above.  Gueret ‘936 further discloses the device (Figure 1) for packaging and applying a cosmetic, makeup or care, product (P) to human keratin fibres, having the applicator according to claim 20 and a container (3) containing the cosmetic, makeup or care product (P). 
Regarding claim 39, the combination of Gueret ‘936 and Gueret ‘056 provide the applicator according to claim 20, wherein the applicator is for applying a cosmetic, makeup or care, product to the eyelashes and/or eyebrows (refer to Gueret ‘936’s abstract).
Regarding claim 43, the combination of Gueret ‘936 and Gueret ‘056 provide the applicator according to claim 25, as applied above, wherein the distance between the longitudinal axis of the core and the longitudinal axis of the rectilinear portion of the stem then increases in the direction of the distal end of the core.  Refer to Gueret ‘936 Figures 13 and 13a which show the distal end of the core turning with respect to the longitudinal axis of the rectilinear portion of the stem, thereby increasing the distance between the minimum distance/intersection, which occurs between one third and two thirds the length of the core, per the modification addressed in claim 25.  Thus, the combination provides the applicator according to claim 25, wherein the distance 
Regarding claim 44, the combination of Gueret ‘936 and Gueret ‘056 provide the applicator according to claim 20, as applied above.  Gueret ‘936 further discloses wherein the longitudinal axis of the core extends along at least a part of its length along an arc of a circle having a constant radius of curvature (refer to Figures 13-13a).
Regarding claim 50, the claimed phrases “bi-injection-moulding, and mono-injection moulding” are being treated as a product by process limitation; that is the applicator member is formed using a moulding process.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to the applicant to show an unobvious difference.  MPEP 2113.  The combination of Gueret ‘936 and Gueret ‘056 provide the applicator according to claim 20, as applied above.  Gueret ‘936 further discloses a moulded applicator member (Page 2, lines 5-6).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gueret ‘936 and Gueret ‘056  as applied to claim 20 above, and further in view of Anderson (US3343551).
Anderson discloses a similar applicator (Figures 1-7b) for applying a cosmetic to the eyelashes (Column 1, lines 8-12) having a stem (32) that comprises a curved portion (Figure 5, reference numeral 32), similar to the applicator of the combination of Gueret ‘936 and Gueret ‘056, and an applicator member (28) having a curvilinear core (28) disposed at a distal end of the stem.  Anderson’s curved portion of the stem comprises .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gueret ‘936 and Gueret ‘056 as applied to claim 20 above, and further in view of Higgins (US2013/0104924).
Regarding claim 28, the combination of Gueret ‘936 and Gueret ‘056 provide the applicator according to claim 20, as applied above.  The combination does not thus far disclose wherein the distal end of the core and the distal end of the stem are situated on a straight line parallel to the longitudinal axis of the rectilinear portion of the stem, rather, the distal end of the core and the distal end of the stem are offset from one another (refer to the annotated and modified Figure provided in the rejection of claim 20, above).  Gueret ‘936 does however disclose that the longitudinal axis of the core may be situated at a non-zero angle from the longitudinal axis of the stem (refer to Page 13, lines 16-17) and it is well-known to provide a curved applicator core having a distal end that is situated on a line with a distal end of the stem, that line being parallel to the longitudinal axis of the rectilinear portion of the stem, as demonstrated by Higgins.  Higgins discloses a similar cosmetic applicator (refer to Figures 1-4C), having an applicator member (110) having a curved core (best shown in Figure 2B) and stem joined to the curved stem, wherein the distal end of the core and the distal end of the stem are situated on a straight line (best shown in Figure 2B), thereby demonstrating that it is well-known to provide a curved applicator member wherein the distal end of the core is situated on a straight line with the distal end of the stem.  Therefore it would . 
Claims 32-34, 36, 45-47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gueret ‘936 and Gueret ‘056 as applied to claim 20 above, and further in view of Holloway (US2009/0293900).
Regarding claims 32-33 and 45-46, the combination of Gueret ‘936 and Gueret ‘056 provide the applicator according to claim 20, as applied above.  The combination does not disclose a core having triangular cross section, having three faces, a first face carrying at least one longitudinal row of application elements, and second and third faces carrying at least one longitudinal row of elements or two rows or wherein the core carries an additional longitudinal row of application elements which is situated on a ridge between the second and third faces.  However, Gueret ‘936 does disclose that the core can be various shapes such as circular, non-circular, hexagonal, diamond-shaped, square, etc. (Refer to Page 12, lines 4-7 and Figures 9-9d), demonstrating the shape of 
Holloway discloses a similar applicator (10) having a stem (12) and an applicator member (16) having a core (44) wherein the core of the applicator member has a cross section (10), taken perpendicularly to its longitudinal axis, with a triangular overall shape (Figure 12B), wherein the triangular core has three faces (the three sides of the triangle as shown in Figure 12B), a first face (any of the three faces) carrying at least one longitudinal row of application elements, and second and third faces each carrying at least one longitudinal of application elements, in particular two rows, the core carrying in particular an additional longitudinal row of application elements which is situated on a ridge (the point where triangular faces meet) between the second and third faces (Figure 12B).  Holloway additionally discloses cross sections having other shapes, such as those disclosed by Gueret ‘936 (e.g. circular, oval/ellipse, etc.), thus demonstrating the same shapes disclosed by Gueret ‘936 are art-recognized, functionally equivalent variants of the triangular shape and that these shapes can be used interchangeably.  Refer additionally to Figures 1-18.  Therefore, it would have been obvious to one of ordinary skill in the art, to modify the applicator of the combination of Gueret ‘936 and Gueret ‘056, such that the cross section is triangular, and that each face of the triangle has at least one longitudinal row of application elements and the second and third faces each carry two rows with the core carrying an additional row of application elements situated on a ridge between the second and third faces, as taught by Holloway, as an 
Regarding claim 34, the combination of Gueret ‘936, Gueret ‘056 and Holloway disclose the applicator of claim 33, as applied above.  Gueret ‘936 further discloses wherein a row of application elements is offset axially with respect to two outer rows (Figures 3, 3a).  The combination does not disclose wherein the first face of the core carries two longitudinal outer rows of application elements enclosing a longitudinal central row of application elements, or that the two outer rows have a semi-conical shape, and the application elements in the central row have a pyramid shape, however the combination does disclose that the core may carry at least five and up to twelve rows of teeth (Gueret, Page 8, lines 4-7) and that the rows are distributed all around the core (Gueret, Page 2, lines 15-16), demonstrating that the total number of rows, the resulting number of rows carried by each face of the polygonal core, and the types of applicator elements of adjacent rows can be modified as a matter of design choice.  Holloway provides an applicator having triangular cross-section where each face of the triangular core carries two longitudinal rows of pyramid shaped application elements enclosing a longitudinal central row of pyramid shaped application elements (Figure 12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the applicator of the combination of Gueret ‘936, Gueret ‘056 and Holloway such that each face of the triangular core carries two longitudinal rows of application elements enclosing a longitudinal central row, as taught by Holloway since such a modification would be a matter of design choice of 
Regarding claims 36 and 49, the combination of Gueret ‘936, Gueret ‘056 and Holloway disclose the applicator according to claim 33 as applied above.  Per the modification addressed in claim 33, the triangular core, having application elements on the second and third face of said triangular core, and on the ridge as taught by Holloway was incorporated into the applicator of the combination of Gueret ‘936 and Gueret ‘056.  Per the modification, application elements on the second and third face of the triangular core, and on the ridge are disposed around the longitudinal axis of the core in circumferential rows of application elements (Figure 12B).  Gueret ‘936 further discloses application elements in two consecutive circumferential rows along the longitudinal axis of the core being offset angularly by a non-zero angle (Figures 3, 3a) wherein said non-zero angle is equal to half the angular pitch between the application elements of a circumferential row (Figures 3 and 3a shows circumferential rows wherein application elements are disposed approximately half-way between the next circumferential row).   
Regarding claim 47, the combination of Gueret ‘936, Gueret ‘056, and Holloway disclose the applicator according to claim 34, as applied above.  The combination does not disclose wherein the application elements in the two outer rows have a semi-conical shape, and the application elements in the central row have a pyramid shape, however the combination does disclose an applicator with application elements in two outer rows having an applicator member whose shape is different than that of applicator members of a central row (Gueret ‘936, Figures 18a-18d) and further that the teeth may have a conical or a pyramid shape (Gueret ‘936, Page 17 of the translation recites pyramid .    

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gueret ‘936 and Gueret ‘056 as applied to claim 24, above and further in view of Caulier (FR2996739).
Regarding claims 41 and 42, the combination of Gueret ‘936 and Gueret ‘056 disclose the applicator according to claim 24, as applied above.  The combination does not disclose wherein the maximum distance between the curvilinear portion of the stem and the rectilinear portion of the stem is between 2.65mm and 4.5mm or between 1.5mm and 5.5mm.  Caulier discloses a similar applicator comprising a stem having a rectilinear portion (10) and a curvilinear portion (30) attached to an applicator member (20).  Refer to Figures 1-5.  Caulier further discloses that the curvilinear portion may .

Claims 20-28, 33, 35, 37-40, 43-44, 48, 50, 52 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (WO2012/080936) in view of Anderson (US3343551).
Regarding claim 20, Gueret discloses an applicator (2) for applying a cosmetic, makeup or care, product (P) to human keratin fibres, comprising a stem (7) having a 
Regarding claims 21 and 40, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Per the modification addressed in claim 20, the curved portion of the stem as taught by Anderson was incorporated into a small section of the stem located near the application member of Gueret such that the majority of the stem is rectilinear.  Thus, the combination provides the rectilinear portion of the stem extending along at least half or at least two thirds the length thereof.
Regarding claim 22, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Per the modification addressed in claim 20, 
Regarding claim 23, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Per the modification addressed in claim 20, the curved portion of the stem as taught by Anderson was incorporated into the applicator of Gueret.  The curved portion of Anderson comprises a cross section that narrows, along at least a part of the length thereof, in the direction of the distal end of the stem (see Anderson figure 5).  Thus, the combination provides the cross section of the curved portion of the stem narrow, along at least a part of the length thereof, in the direction of the distal end of the stem. 
Regarding claim 24, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Per the modification addressed in claim 20, the curved portion of the stem as taught by Anderson was incorporated into the applicator of Gueret such that the curved portion of the stem increases angularly, with respect to the longitudinal axis of the rectilinear portion, reaching a maximum at a point where the curvilinear portion of the stem meets the application member.  Thus, the combination provides the distance between the longitudinal axis of the rectilinear portion of the stem and the longitudinal axis of the curved portion of the stem reaches a maximum at the point at which the applicator member is attached to the stem.
Regarding claim 25, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Per the modification addressed in claim 20, 
Regarding claims 27 and 51, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  The combination does not explicitly disclose wherein the ratio of the difference in absolute value between the radius of curvature of the curved portion of the stem and that of the core to the radius of curvature of the curved portion of the stem is between 0.1 and 3 or between 0.2 and 1.6.  The radius of curvatures are not explicitly stated, however, a circle drawn through the drawings clearly depict the radius of curvature of the stem being smaller than that of the applicator.  Graphically, the curvature of the core of the applicator measures roughly six times that of the curvature of the stem.  Considering a radius of curvature then of 1/1 for the stem and a radius of curvature of 1/6 for the core, the absolute value of the difference of the two radius of curvatures is approximately 0.8.  The ratio of that difference to the radius of curvature of the stem is approximately 0.8 (0.8/1), which is 
Regarding claim 28, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Anderson discloses that the angle of the curved portion of the stem can vary from approximately 0⁰ to 60⁰ (Column 4, lines 1-2).  It follows that depending upon the angle of the curved portion of the stem, the location of the distal end of the core and the distal end of the stem would be situated on a straight line parallel to the longitudinal axis of the rectilinear portion of the stem. 
Regarding claim 29, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Per the modification, the curved portion of Anderson’s application was incorporated into the applicator of Gueret, wherein the curved portion of Anderson places the rectilinear portion of the applicator on a same side of the longitudinal axis as the core.  Thus, the combination provides the core extending on the same side of the longitudinal axis of the rectilinear portion of the stem as the distal end of the stem.
Regarding claim 33, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Gueret further discloses wherein the core has three faces (Figures 9b-9d), a first face carrying at least one longitudinal row of application elements, and second and third faces each carrying at least one longitudinal row of elements, in particular two rows, the core carrying in particular an additional longitudinal row of application elements which is situated on a ridge between the second and third faces.  Consider Figure 4, where the core has three faces, wherein 
Regarding claim 35 and 48, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Gueret further discloses wherein the first face (the entire surface of the application element) of the core (10) carries a longitudinal row of application elements (18) in the form of blades (Figures 10-10j where any of these shapes can be considered blades), wherein each blade extends transversely to the longitudinal axis of the core (Figures 1, 3c, 3e, 4, 11-12, 14, 18a-18d).
Regarding claim 37, the claimed phrase “moulded” is being treated as a product by process limitation; that is the applicator member is formed using a moulding process.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to the applicant to show an unobvious difference.  MPEP 2113.  The combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Gueret further discloses a moulded applicator member (Page 2, lines 5-6).
Regarding claims 38 and 52, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Gueret further discloses the device (Figure 1) for packaging and applying a cosmetic, makeup or care, product (P) to 
Regarding claim 39, the combination of Gueret and Anderson provide the applicator according to claim 20, wherein the applicator is for applying a cosmetic, makeup or care, product to the eyelashes and/or eyebrows (refer to abstract).
Regarding claim 43, the combination of Gueret and Anderson provide the applicator according to claim 25, wherein the distance between the longitudinal axis of the core and the longitudinal axis of the rectilinear portion of the stem then increases in the direction of the distal end of the core.  Refer to Gueret Figures 13 and 13a which show the distal end of the core turning with respect to the longitudinal axis of the rectilinear portion of the stem, thereby increasing the distance between the minimum distance, which occurs near the middle of the core.  Thus, the combination provides the applicator according to claim 25, wherein the distance between the longitudinal axis of the core and the longitudinal axis of the rectilinear portion of the stem then increases in the direction of the distal end of the core.
Regarding claim 44, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Gueret further discloses wherein the longitudinal axis of the core extends along at least a part of its length along an arc of a circle having a constant radius of curvature (refer to Figures 13-13a).
Regarding claim 50, the claimed phrases “bi-injection-moulding, and mono-injection moulding” are being treated as a product by process limitation; that is the applicator member is formed using a moulding process.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure .
Claims 32-34, 36, 45-47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gueret and Anderson as applied to claim 20 above, and further in view of Holloway (US2009/0293900).
Regarding claims 32-33 and 45-46, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  The combination does not disclose a core having triangular cross section, having three faces, a first face carrying at least one longitudinal row of application elements, and second and third faces carrying at least one longitudinal row of elements or two rows or wherein the core carries an additional longitudinal row of application elements which is situated on a ridge between the second and third faces.  However, Gueret does disclose that the core can be various shapes such as circular, non-circular, hexagonal, diamond-shaped, square, etc. (Refer to Page 12, lines 4-7 and Figures 9-9d), demonstrating the shape of the core can be changed.  Gueret further discloses that the number of rows can be “an even or odd number…at least five, at least six, at least seven, at least eight, at least nine or at least ten rows of teeth, or even eleven or twelve”, demonstrating that the number of rows can be modified (Refer to Page 8, lines 4-6).  
Holloway discloses a similar applicator (10) having a stem (12) and an applicator member (16) having a core (44) wherein the core of the applicator member has a cross 
Regarding claim 34, the combination of Gueret, Anderson and Holloway disclose the applicator of claim 33, as applied above.  Gueret further discloses wherein a row of application elements is offset axially with respect to two outer rows (Figures 3, 3a).  The combination does not disclose wherein the first face of the core carries two longitudinal outer rows of application elements enclosing a longitudinal central row of application 
Regarding claims 36 and 49, the combination of Gueret, Anderson and Holloway disclose the applicator according to claim 33 as applied above.  Per the modification addressed in claim 33, the triangular core, having application elements on the second and third face of said triangular core, and on the ridge as taught by Holloway was incorporated into the applicator of the combination of Gueret and Anderson.  Per the modification, application elements on the second and third face of the triangular core, 
Regarding claim 47, the combination of Gueret, Anderson, and Holloway disclose the applicator according to claim 34, as applied above.  The combination does not disclose wherein the application elements in the two outer rows have a semi-conical shape, and the application elements in the central row have a pyramid shape, however the combination does disclose an applicator with application elements in two outer rows having an applicator member whose shape is different than that of applicator members of a central row (Gueret, Figures 18a-18d) and further that the teeth may have a conical or a pyramid shape (Gueret, Page 17 of the translation recites pyramid shaped applicator members, and Figures 3c and 11 illustrate a conical shaped applicator member), demonstrating that the shape of the applicator members and their positioning about the applicator can be changed as a matter of design choice.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the applicator of the combination of Gueret, Anderson, and Holloway such that the elements in the two outer rows have a semi-conical shape, and the application elements in the central row have a pyramid shape, since Gueret demonstrates that providing rows of different shaped applicator members .       
Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gueret and Anderson as applied to claim 24, above and further in view of Caulier (FR2996739).
Regarding claims 41 and 42, the combination of Gueret and Anderson disclose the applicator according to claim 24, as applied above.  The combination does not disclose wherein the maximum distance between the curvilinear portion of the stem and the rectilinear portion of the stem is between 2.65mm and 4.5mm or between 1.5mm and 5.5mm.  Caulier discloses a similar applicator comprising a stem having a rectilinear portion (10) and a curvilinear portion (30) attached to an applicator member (20).  Refer to Figures 1-5.  Caulier further discloses that the curvilinear portion may have an angle between 5⁰ and 50⁰ and that the length of the curvilinear portion may be between 0.5cm and 2.5cm.  Considering the shortest length of 5cm and the smallest angle of 5 degrees, the perpendicular distance between the rectilinear portion and the distal end of the curvilinear portion that joins the core of the applicator member, will be approximately 0.4375mm.  Considering the longest distance of 2.5cm and greatest angle of 50 degrees, the perpendicular distance becomes 29.75mm, thus providing a perpendicular distance with a range of 0.4-29.7mm, which encompasses the claimed range of 2.65mm and 4.5mm or 1.5mm and 5.5mm, demonstrating that the distance can be changed as a matter of design choice.  The combination of Gueret and Anderson discloses the .
Claims 20-23, 28, 37, 39, 44, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US3343551) in view of Dolinsky (US4288883).
Regarding claim 20, Anderson discloses an applicator (refer to Figures 1-7b) for applying a cosmetic, makeup or care, product to human keratin fibres, comprising a stem (32) having a proximal end (not labeled but is the end farthest from applicator portion) and a distal end (not labeled but is the end of the stem proximate the applicator portion) and, an applicator member (not labeled but is the portion comprising bristles, 30) disposed at the distal end of the stem, having a core (28) that extends along a longitudinal axis (not labeled but is the curvilinear axis passing through a center of the core, from left to right as oriented in Figure 5) and application elements (30) that are carried by the core, wherein the stem has a curved portion (best shown in Figure 5 as the point of the applicator immediately adjacent the application elements, refer to annotated Figure 5 below) that extends along a curvilinear longitudinal axis (not labeled but is the axis passing through a center of the curved portion), wherein the longitudinal axis of the core is curvilinear (best shown in Figure 5), the applicator member having a 
The stem as illustrated in Anderson’s Figure 5 is truncated, thus the complete relationship between the curved portion of the stem and the remaining portion of the stem is not shown or discloses.  Anderson provides only one Figure wherein the entirety of the applicator stem is shown (refer to Figure 1) and in this Figure, the proximal portion of the stem is shown to be rectilinear.  Anderson further discloses that the stem may join the applicator at an angle of anywhere between 0⁰ and 60⁰ (refer to Column 3, line 71 - Column 4, line 2), thereby demonstrating that the stem configuration as depicted in Figure 5 can be modified.  It is well-known to provide an applicator comprising a curvilinear core joining a stem wherein the stem has a curvilinear portion and a rectilinear portion, as demonstrated by Dolinsky.  Dolinsky discloses a similar applicator comprising a core (12) having a curvilinear longitudinal axis (not labeled but is the axis passing through a midpoint of curved portion of top side of the applicator of 
Providing Anderson’s applicator with a rectilinear proximal portion of the stem with the stem being at various angles within the 0 to 60⁰ range, provides a relationship wherein the distal end of the core is off-centre with respect to the proximal end of the stem, wherein the distance between the longitudinal axis of the rectilinear portion of the stem and the longitudinal axis of the curved portion of the stem, measured perpendicularly to said longitudinal axis of the rectilinear portion of the stem, increases in the direction of the distal end of the stem, along at least a part of the length of the curved portion, wherein the distance between the longitudinal axis of the core and the longitudinal axis of the rectilinear portion of the stem, measured perpendicularly to said longitudinal axis of the rectilinear portion of the stem, decreases by going away from the distal end of the stem, along at least a part of the length of the applicator member, and a tangent to said domed part of the applicator member is parallel to the longitudinal axis of the rectilinear portion of the stem, and -2-Application No. 15/539,445 wherein the distance between the longitudinal axis of the core and the longitudinal axis of the rectilinear portion of the stem passes 

    PNG
    media_image3.png
    314
    1143
    media_image3.png
    Greyscale

Regarding claim 21, the combination of Anderson and Dolinsky discloses the applicator according to claim 20, as applied above.  Per the modification addressed in claim 20, the rectilinear portion of Dolinsky’s applicator was incorporated into Anderson’s applicator wherein the rectilinear portion is at least half the length of the stem (in reviewing the curved portion of the Anderson’s stem in Figure 5, the curved portion of the stem occupies only a small portion of the stem, even in the cutaway, the portion immediately adjacent the curved portion of the stem is at least twice the size of the curved portion).
Regarding claim 22, the combination of Anderson and Dolinsky discloses the applicator according to claim 20, as applied above.  The curved portion taught by Anderson is depicted as having a constant radius of curvature.  Thus, the combination 
Regarding claim 23, the combination of Anderson and Dolinsky provides the applicator according to claim 20, as applied above.  The curved portion of Anderson’s stem comprises a cross section that narrows, along at least a part of the length thereof, in the direction of the distal end of the stem (see Anderson figure 5).  Thus, the combination provides the cross section of the curved portion of the stem narrow, along at least a part of the length thereof, in the direction of the distal end of the stem. 
Regarding claim 28, the combination of Anderson and Dolinsky provide the applicator according to claim 20, as applied above.  Anderson discloses that the angle of the curved portion of the stem can vary from approximately 0⁰ to 60⁰ (Column 4, lines 1-2).  It follows that depending upon the angle of the curved portion of the stem, the location of the distal end of the core and the distal end of the stem would be situated on a straight line parallel to the longitudinal axis of the rectilinear portion of the stem. 
Regarding claims 37 and 50, the claimed phrases “moulded”, “bi-injection-moulding”, and “mono-injection-molding” is being treated as a product by process limitation; that is the applicator member is formed using a type of moulding process.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to the applicant to show an unobvious difference.  MPEP 
Regarding claim 39, the combination of Anderson and Dolinsky provide the applicator according to claim 20, wherein the applicator is for applying a cosmetic, makeup or care, product to the eyelashes and/or eyebrows (refer to Anderson Column 1, lines 8-12).
Regarding claim 44, the combination of Anderson and Dolinsky provide the applicator according to claim 20, as applied above.  Anderson further discloses wherein the longitudinal axis of the core extends along at least a part of its length along an arc of a circle having a constant radius of curvature (refer to Figure 5).
Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive. 
Argument #1:
In the embodiment of Figure 12 of Gueret, the longitudinal axis of the core is rectilinear and not curvilinear.  The applicator member does not have a domed part, a tangent to said domed part of the applicator member being parallel to the longitudinal axis of the rectilinear portion of the stem, as in the claimed invention.Response #1:
Indeed, Gueret’s embodiment shown in Figure 12 provides a core that is rectilinear and not curvilinear; however, Gueret discloses an alternate applicator member having a curvilinear core as best shown in Figures 13 and 13a.  Gueret further discloses that “the invention is not limited to the exemplary embodiments which have just been described, 

    PNG
    media_image4.png
    215
    338
    media_image4.png
    Greyscale

Argument #2:
It is impossible to find a tangent to the domed part of the applicator member parallel to the longitudinal axis of the rectilinear portion of the stem, because of the specific arrangement of the stem with regards to the core.  That is to say that the stem and the core do not extend along the same axis.
Response #2:

Anderson explicitly discloses that the angle which the stem joins the applicator member can be changed to be between 0⁰ and 60⁰.  Thus, providing the stem at differing angles within the disclosed range results in a configuration wherein a tangent of the dome shaped part would be tangent to the stem, see below for one configuration within the claimed angle range wherein a tangent exists between the domed part and a longitudinal axis of the rectilinear portion.  

    PNG
    media_image5.png
    337
    772
    media_image5.png
    Greyscale



Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        



/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799